F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                           NOV 15 2001
                              FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    MARVIN BROWN,

                  Plaintiff-Appellant,

    v.                                                    No. 00-2372
                                                (D.C. No. CIV-97-825-BB/KBM)
    JOE WILLIAMS, Warden, Central                          (D. N.M.)
    New Mexico Correctional Facility;
    KEVIN R. WIGGINS, Captain; JOSE
    ROMERO, Captain; EDWARD
    CHAVEZ, Segregation Chairman,

                  Defendants-Appellees.


                              ORDER AND JUDGMENT          *




Before EBEL , KELLY , and LUCERO , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff Marvin Brown, a prisoner of the State of New Mexico appearing

pro se, appeals from the grant of summary judgment to defendants in his civil

rights case filed under 42 U.S.C. § 1983. Plaintiff alleged generally that

defendants, who are all members of correctional facility staff, violated his Eighth

Amendment rights by failing to protect him from attack by other inmates on

May 10, 1997. He also asserted that defendants violated his Due Process rights

by transferring him first to administrative segregation and then to a higher

security facility after the attacks.

       The magistrate judge recommended that summary judgment be granted on

plaintiff’s failure-to-protect claim because plaintiff had not shown “that any of

the named Defendants had any prior knowledge that he would be the subject of an

attack.” R., Vol. III, doc. 73, at 5 (footnote omitted). The magistrate judge

recommended that summary judgment be granted on plaintiff’s Due Process claim

because he had no protected liberty interest in avoiding transfer to administrative

segregation or to another facility, and because when defendants did offer to move

plaintiff out of administrative segregation by transferring him to another facility,

he objected. Id. at 10-12. The district court adopted the magistrate judge’s

recommendation, and granted summary judgment to defendants.

       We review the grant of summary judgment de novo, using the same

standard applied by the district court.   Pride v. Does , 997 F.2d 712, 716 (10th Cir.


                                           -2-
1993). Summary judgment is appropriate when the “pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if

any, show that there is no genuine issue as to any material fact and that the

moving party is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c).

Plaintiff argues on appeal that: (1) the district court erred in granting summary

judgment to defendants because there are material issues of fact in dispute; (2) his

failure-to-protect claim meets Eighth Amendment requirements; (3) he showed

defendants’ personal involvement and participation in his affidavits and

submissions; (4) the confidential informant information was hearsay and should

not have been used for summary judgment purposes; (5) the district court should

have allowed plaintiff to file an amended supplemental complaint; (6) defendants

violated plaintiff’s Due Process rights by not giving him a hearing when he was

placed in pre-hearing detention; (7) plaintiff should have received other discovery

that was not provided; and (8) plaintiff should have received appointment of

counsel.

         We have reviewed the parties’ materials in light of the record on appeal.

We find no error and affirm for substantially the same reasons as those set forth

in the magistrate judge’s June 27, 2000 Amended Proposed Findings and

Recommended Disposition, as adopted by the district court in its August 17, 2000

order.


                                           -3-
      Plaintiff also has filed a motion for a preliminary injunction with this court,

contending that defendants improperly confiscated his legal materials on

August 29, 2001, and regressed his custody status for possessing contraband

materials. Defendants have responded to the motion, arguing that plaintiff failed

to comply with Fed. R. App. P. 8 and 10th Cir. R. 8.1, that plaintiff’s request is

moot because his legal materials have been returned, and that this court lacks

jurisdiction to review the prison’s internal administrative proceedings. It is

sufficient to state that plaintiff failed to comply with Fed. R. App. P. 8 and 10th

Cir. R. 8.1, and failed to demonstrate his entitlement to injunctive relief.

      The judgment of the district court is AFFIRMED. Plaintiff’s motion for a

preliminary injunction is denied. The mandate shall issue forthwith.


                                                     Entered for the Court



                                                     David M. Ebel
                                                     Circuit Judge




                                          -4-